     Case: 1:20-cv-00512 Document #: 65-1 Filed: 05/23/20 Page 1 of 3 PageID #:947



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 DAVID MUTNICK, for himself and others                  )
 similarly situated,                                    )
                                                        )   Case No. 20 C 512
                    Plaintiff,                          )
                                                        )
            v.                                          )   Judge Sharon Johnson Coleman
                                                        )
                                                        )
  CLEARVIEW AI, INC; HOAN TON-THAT;                     )
  RICHARD SCHWARTZ; and CDW                             )
  GOVERNMENT LLC,                                       )
                                                        )
                            Defendants.

                             DECLARATION OF THOMAS MULCAIRE

       I, Thomas Mulcaire, hereby declare:

       1.        I am General Counsel at Clearview AI, Inc. (“Clearview”), and I have served in this

role since September 2019. My duties as General Counsel include planning and executing our legal

and regulatory compliance strategy, handling contractual matters and managing outside counsel. I

have personal knowledge of the facts described below, and if called as a witness, could and would

testify competently thereto.

       2.        Rocky Mountain Data Analytics LLC (“RMDA”) is a wholly owned subsidiary of

Clearview. I am an officer of RMDA.

       3.        RMDA has no employees, assets or products separate from those of Clearview, its

corporate parent.

       4.        RMDA is a special purpose entity that was used for the purpose of contracting with the

Illinois Secretary of State, which requested access to Clearview’s services. As part of the contract

with the Illinois Secretary of State, the fact that RMDA and Clearview were part of the same corporate

family was disclosed to the office of the Illinois Secretary of State.


                                                    1
     Case: 1:20-cv-00512 Document #: 65-1 Filed: 05/23/20 Page 2 of 3 PageID #:948



          5.      Although RMDA did submit a quote to the Chicago Police Department, other than the

transaction with the Illinois Secretary of State, RMDA has not engaged in any other transactions

related to Clearview’s database since its formation, and is not currently engaged in efforts to market

or contract with parties for access to Clearview’s database. To the extent that RMDA enters into any

agreements in the future, it, like all of Clearview’s wholly owned subsidiaries, will conduct business

pursuant to the same processes and procedures that apply at Clearview.

          6.      Based on our internal review to date, I have no record that RMDA, Clearview or I ever

received payment from the Illinois Secretary of State.

          7.      Consistent with my declaration of May 6, 2020 (Dkt. 56-2), the Illinois Secretary of

State’s access to Clearview’s database has been terminated, and so to the extent that Clearview,

RMDA or I receive payment from the Illinois Secretary of State in the future, that payment would be

returned.

          8.      Consistent with my declaration of May 6, 2020 (Dkt 56-2), no RMDA employee has

access to Clearview’s database since there are no RMDA employees. Access to the Clearview

database remains restricted as described in my declaration of May 6, 2020.

          9.      Consistent with my declaration of May 6, 2020 (Dkt 56-2), on May 11, 2020,

Clearview posted to its website a retention schedule, which has at all times since May 11, 2020, been

available at https://staticfiles.clearview.ai/bipa.html.

          10.     Consistent with my declaration of May 6, 2020 (Dkt 56-2), on May 11, 2020,

Clearview began making available on its website, an opt-out mechanism for Illinois residents. That

opt-out        mechanism   has   been    available    at   all   times   since   May   11,   2020    at

https://clearviewai.typeform.com/to/HDz8tJ.




                                                     2
     Case: 1:20-cv-00512 Document #: 65-1 Filed: 05/23/20 Page 3 of 3 PageID #:949



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Executed on May 23, 2020.



Washington D.C.,
May 23, 2020.

                                                       _________________________________
                                                         Thomas Mulcaire




                                                  3
